DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 22-36, in the reply filed on May 26, 2022 is acknowledged.  Claims 37-39 are newly added.
Claims 22-39 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 28 and 37-39 are rejected for depending on rejected claim 27.
Claim 29 recites the limitation "an optical identification system" in line 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether the optical identification system recited in claim 29 is referring to the optical identification system recited in claim 22 or to a different optical identification system.  Appropriate correction is required.
Claims 30-36 are rejected for depending on rejected claim 29.
Claim 30 is further rejected for reciting the acronym (HSV) without first defining said acronym.
Claim 32 is further rejection for depending on cancelled claim 21.  For purposes of examination, claim 32 will be read as depending on claim 31.  Appropriate correction is required.
Claims 32-36 are further rejected for reciting the acronym (HOG) without first defining said acronym.
Claim 37 is further rejected for reciting the limitation "a washware detector apparatus” and “an optical identification system" in lines 1 and 3.  It is unclear whether the washware detector apparatus and optical identification system recited in claim 37 is referring to the optical identification system recited in claim 22 or to a different optical identification system and what the relationship between the washware detector apparatus of claim 37 is to the optical identification system of claim 22.  Appropriate correction is required.
Claims 38 and 39 are rejected for depending on rejected claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0060875 to Fauth et al. in view of U.S. Patent App. Pub. No. 2015/0101639 to Heppner.
As to claim 22, Fauth discloses a method for cleaning washware in a box-type dishwasher that has a treatment chamber which can be closed and in which washware can be treated in accordance with a predefined or predefinable treatment program (see Fauth paragraphs [0049]-[0055]), wherein the method comprises the following steps: (i) a type of washware to be treated in the treatment chamber is automatically detected (see Fauth paragraphs [0058]-[0059]; [0064]-[0067]); (ii) a predefined or predefinable treatment program for treating the washware is automatically selected depending on the type of washware detected and the process parameters associated with the selected treatment program are automatically adjusted (see Fauth paragraph [0068] and claim 26).  Fauth further discloses that data in the form of an image, relating to the washware to be treated is recorded and digitized with the aid of an optical identification system, and patterns are obtained from the data, which patterns serve to classify and/or detect the type of washware to be treated, wherein a reflection of light on the washware to be treated is used as at least one measure for detecting the type of washware to be treated (see Fauth paragraph [0059] and [0064]-[0068]).
While Fauth does not explicitly disclose that the data is in the form of a 2-dimensional image, it is understood that cameras that capture the light reflection data as used in Fauth are considered 2-dimensional images.  To the extent that it could be argued that Fauth does not disclose the data in the form of a 2-D image, use of 2-D camera systems are known in the art and does not provide patentable significance (see Heppner paragraph [0042]), and it would have been obvious to one of ordinary skill in the art at the time of filing to use a 2-D camera system as is known in the art and the results would have been predictable.
As to claim 26, Fauth discloses a prewash cycle (see Fauth paragraph [0052]) and it would have been obvious to one of ordinary skill in the art at the time of filing to detect the washware throughout the process, including after the prewash phase, in order to optimize the cleaning process of the dishwasher.

Claim(s) 23-25, 27, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0060875 to Fauth et al. in view of U.S. Patent App. Pub. No. 2015/0101639 to Heppner as applied to claim 22 above, and further in view of U.S. Patent App. Pub. No. 2010/0328450 to Wagner.
Fauth and Heppner are relied upon as discussed above with respect to the rejection of claim 22.
As to claim 23, while Fauth discloses that the light reflection is used by the image system (see Fauth paragraph [0059]), the combination of Fauth and Heppner does not explicitly disclose that a grayscale value histogram is used.  Wagner discloses a similar image detection system wherein a grayscale histogram is used to make determinations on the basis of at least one predefined or predefinable value range of the generated grayscale value histogram (see Wagner paragraph [0039], [0049]-[0051]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a grayscale histogram to make determinations on the basis of at least one predefined or predefinable value range of the generated grayscale value histogram as disclosed by Wagner and the results would have been predictable (use of image detection system in dishwashers).
As to claim 24, while Fauth discloses that the light reflection is used by the image system (see Fauth paragraph [0059]), the combination of Fauth and Heppner does not explicitly disclose that the data recorded is a color image and wherein the color is used as a criterion for classifying and detecting the washware to be treated, wherein a color histogram is formed for each object detected in the recorded color image.  Wagner discloses a similar image detection system wherein the data recorded is a color image and wherein the color is used as a criterion in forming a color histogram to make determinations based on the color histogram (see Wagner paragraphs [0049]-[0051]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a color and a color histogram to make determinations as disclosed by Wagner and the results would have been predictable (use of image detection system in dishwashers).
As to claim 25, the combination of Fauth and Heppner does not explicitly disclose that the shape and/or size of detected objects is used for classifying and/or detecting the washware to be treated, wherein, for this purpose, edge detection is carried out on the recorded image and objects are detected and/or classified according to object surface area, roundness and/or rectangularity.  Wagner discloses that it is known in the art to detect the profiles size and/or shape of the wash ware to be treated  and carrying out edge detection on the recorded image and objects in order to classify and optimize the cleaning process (see Wagner paragraphs [0064], [0119]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include detecting the shape of the wash ware in order to classify the wash ware in order to optimize the cleaning processes (see, e.g., Wagner Abstract, paragraphs [0012], [0064], [0119]).
As to claim 27, as discussed above with respect to the rejection of claim 23, the combination of Fauth, Heppner and Wagner discloses recording the image in a grayscale value image.  Furthermore, Wagner discloses profiles based on glasses, utensils (read as cutlery) and pots/pans (see Wagner paragraphs [0039] and [0132]) and it would have been obvious to one of ordinary skill in the art at the time of filing to classify based on cutlery and pots/pans as disclosed by Wagner and the results would have been predictable (determining optimal cleaning based on type of wash ware – see Wagner paragraph [0132]).
As to claim 37, the combination of Fauth, Heppner and Wagner discloses that the washware detector apparatus can be positioned and configured to automatically detect the type of washware to be treated in the treatment chamber wherein the optical identification system is oriented toward the washware to be treated in the treatment chamber and an evaluation device wherein the optical identification system is designed to record at least a portion of the light reflected by the washware to be treated as a reflection image and wherein the evaluation device is designed to automatically distinguish between different types of washware on the basis of the recorded reflection image wherein an extent of reflection in the reflection image provides information about the type of washware (see Fauth paragraph [0031]).
As to claim 38, the combination of Fauth, Heppner and Wagner discloses that the optical identification system can be further designed to record the color of the light reflected by the washware to be treated and wherein the evaluation device is further designed to distinguish between the types of washware on the basis of color.  As discussed above, Wagner discloses a similar image detection system wherein the data recorded is a color image and wherein the color is used as a criterion in forming a color histogram to make determinations based on the color histogram (see Wagner paragraphs [0049]-[0051]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a color and a color histogram to make determinations as disclosed by Wagner and the results would have been predictable (use of image detection system in dishwashers).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0060875 to Fauth et al. in view of U.S. Patent App. Pub. No. 2015/0101639 to Heppner and U.S. Patent App. Pub. No. 2010/0328450 to Wagner as applied to claim 27 above, and further in view of and U.S. Patent App. Pub. No. 2018/0214001 to Wobkemeier.
Fauth, Heppner and Wagner are relied upon as discussed above with respect to the rejection of claim 27.
As to claim 28, the combination of Fauth, Heppner and Wagner discloses the identification of glassware (see Fauth paragraph [0020]).  While the combination of Fauth, Heppner and Wagner does not explicitly disclose detecting porcelain, Wobkemeier discloses that porcelain is a known wash ware material that must be specially washed (see Wobkemeier paragraph [0040]) and it would have been obvious to one of ordinary skill in the art at the time of filing to classify porcelain in order to optimize the washing process of the dishwasher.

Claim(s) 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0060875 to Fauth et al. in view of U.S. Patent App. Pub. No. 2015/0101639 to Heppner as applied to claim 22 above, and further in view of U.S. Patent App. Pub. No. 2010/0328450 to Wagner and U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al.
Fauth and Heppner are relied upon as discussed above with respect to the rejection of claim 22.
As to claim 29, the combination of Fauth and Heppner discloses a 2-dimensional image is recorded with the aid of the optical identification system and the recorded image is preprocessed (see above rejection to claim 22).  While Fauth discloses that the light reflection is used by the image system (see Fauth paragraph [0059]), the combination of Fauth and Heppner does not explicitly disclose that a grayscale value histogram is used.  Wagner discloses a similar image detection system wherein a grayscale histogram is used to make determinations on the basis of at least one predefined or predefinable value range of the generated grayscale value histogram (see Wagner paragraph [0039], [0049]-[0051]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a grayscale histogram to make determinations on the basis of at least one predefined or predefinable value range of the generated grayscale value histogram as disclosed by Wagner and the results would have been predictable (use of image detection system in dishwashers).  Furthermore, Wagner discloses that it is known in the art to detect the profiles size and/or shape of the wash ware to be treated  and carrying out edge detection on the recorded image and objects in order to classify and optimize the cleaning process (see Wagner paragraphs [0064], [0119]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include detecting the shape of the wash ware in order to classify the wash ware in order to optimize the cleaning processes (see, e.g., Wagner Abstract, paragraphs [0012], [0064], [0119]).
The combination of Fauth, Heppner and Wagner does not explicitly disclose filtering the recorded image.  Hudnut discloses a similar image identification system wherein the visual images are filtered (see Hudnut paragraph [0024] and claim 13).  It would have been obvious to one of ordinary skill in the art at the time of filing to filter the images in order to remove potentially unreliable measurements (see Hudnut claim 13).
As to claim 31, as discussed above with respect to the rejection of claim 29, the combination of Fauth, Heppner and Wagner discloses recording the image in a grayscale value image.  Furthermore, Wagner discloses profiles based on glasses, utensils (read as cutlery) and pots/pans (see Wagner paragraphs [0039] and [0132]) and it would have been obvious to one of ordinary skill in the art at the time of filing to classify based on cutlery and pots/pans as disclosed by Wagner and the results would have been predictable (determining optimal cleaning based on type of wash ware – see Wagner paragraph [0132]).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0060875 to Fauth et al. in view of U.S. Patent App. Pub. No. 2015/0101639 to Heppner, U.S. Patent App. Pub. No. 2010/0328450 to Wagner and U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. as applied to claim 29 above, and further in view of U.S. Patent App. Pub. No. 2018/0214001 to Wobkemeier.
Fauth, Heppner, Wagner and Hudnut are relied upon as discussed above with respect to the rejection of claim 29.
As to claim 30, the combination of Fauth, Heppner, Wagner and Hudnut discloses use of a color image and a grayscale image (see Wagner paragraph [0039], [0049]-[0051]) where the color image can form a HSV histogram (see Wagner paragraph [0039], [0049]-[0051] where the RBG histogram is considered as a HSV histogram based on Applicant’s Specification). Furthermore, Wagner discloses profiles based on glasses, utensils (read as cutlery) and pots/pans (see Wagner paragraphs [0039] and [0132]) and it would have been obvious to one of ordinary skill in the art at the time of filing to classify based on cutlery and pots/pans as disclosed by Wagner and the results would have been predictable (determining optimal cleaning based on type of wash ware – see Wagner paragraph [0132]).  While the combination of Fauth, Heppner, Wagner and Hudnut does not explicitly disclose detecting porcelain, Wobkemeier discloses that porcelain is a known wash ware material that must be specially washed (see Wobkemeier paragraph [0040]) and it would have been obvious to one of ordinary skill in the art at the time of filing to classify porcelain in order to optimize the washing process of the dishwasher.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0060875 to Fauth et al. in view of U.S. Patent App. Pub. No. 2015/0101639 to Heppner and U.S. Patent App. Pub. No. 2010/0328450 to Wagner as applied to claim 37 above, and further as evidenced by U.S. Patent App. Pub. No. 2019/0239716 to Choi et al.
Fauth, Heppner and Wagner are relied upon as discussed above with respect to the rejection of claim 37.
As to claim 39, the combination of Fauth, Heppner and Wagner discloses that the optical identification system has a camera which is arranged within the treatment chamber in the vicinity of an upper end region on a rear wall or a front wall of the treatment chamber (see Fauth Fig. 1, ref.22 where said camera 22 can be considered as in the vicinity of the upper end region on a rear wall or a front wall, where MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).  While the combination of Fauth, Heppner and Wagner does not explicitly disclose the color temperature of between 5200 and 5700K, said color temperature is the visible light spectrum (as evidenced by Choi paragraph [0040]) and is considered an obvious design choice.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714